

114 S792 PCS: Nuclear Weapon Free Iran Act of 2015
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 29114th CONGRESS1st SessionS. 792IN THE SENATE OF THE UNITED STATESMarch 18, 2015Mr. Shelby, from the Committee on Banking, Housing, and Urban Affairs, reported the following original bill; which was read twice and placed on the calendarA BILLTo expand sanctions imposed with respect to Iran and to impose additional sanctions with respect to
			 Iran, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Nuclear Weapon Free Iran Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Sense of Congress with respect to Iran. Sec. 4. Sense of Congress with respect to Israel's right to exist and to defend itself and its people. TITLE I—Congressional review of agreements with, and economic sanctions relief provided to, Iran Sec. 101. Transmission to Congress of agreements with Iran and assessment reports with respect to such agreements. Sec. 102. Period for review by Congress of long-term comprehensive solution. Sec. 103. Sense of Congress on congressional approval of agreement. TITLE II—Expansion and imposition of sanctions Sec. 201. Effective dates for staged imposition of sanctions if long-term comprehensive solution not reached. Sec. 202. Termination of suspension of sanctions. Sec. 203. Applicability of sanctions with respect to petroleum transactions. Sec. 204. Ineligibility for exception to certain sanctions for countries that do not reduce purchases of petroleum from Iran or of Iranian origin to a de minimis level. Sec. 205. Identification of, and imposition of sanctions with respect to, certain Iranian individuals. Sec. 206. Imposition of sanctions with respect to transactions in foreign currencies with or for certain sanctioned persons. Sec. 207. Imposition of sanctions with respect to ports, special economic zones, and strategic sectors of Iran. Sec. 208. Waiver of sanctions. TITLE III—General provisions Sec. 301. Exception for Afghanistan reconstruction. Sec. 302. Exception for import restrictions. Sec. 303. Applicability to certain intelligence activities. Sec. 304. Applicability to certain natural gas projects. Sec. 305. Rule of construction with respect to the use of force against Iran. Sec. 306. Sense of Congress on increased staffing for agencies involved in the implementation and enforcement of sanctions against Iran.  2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
 (2)Joint Plan of ActionThe term Joint Plan of Action— (A)means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and the P5-plus-1 countries; and
 (B)includes all implementing materials and agreements related to the Joint Plan of Action, including the technical understandings reached on January 12, 2014, the extension agreed to on July 19, 2014, the extension agreed to on November 24, 2014, and any extension that is agreed to on or after the date of the enactment of this Act and is transmitted to the appropriate congressional committees pursuant to section 101.
 (3)Long-term comprehensive solutionThe term long-term comprehensive solution means any comprehensive agreement, including a framework agreement or political agreement, regarding the nuclear program of Iran as described in the Joint Plan of Action, without regard to whether or not one or more countries other than the United States and Iran are parties to the agreement, and all implementing materials and technical understandings related to that comprehensive agreement.
 (4)P5-plus-1 countriesThe term P5-plus-1 countries means the United States, France, the Russian Federation, the People's Republic of China, the United Kingdom, and Germany.
 3.Sense of Congress with respect to IranIt is the sense of Congress that— (1)it is the policy of the United States that the Government of Iran will not be allowed to develop or otherwise acquire a nuclear weapon capability;
 (2)all instruments of power and influence of the United States should remain on the table to prevent the Government of Iran from developing or otherwise acquiring a nuclear weapon capability;
 (3)a long-term comprehensive solution with Iran will be most sustainable over the long term if the President consults and coordinates closely with Congress to implement a strategy that decisively ends any nuclear threat from Iran;
 (4)the Government of Iran does not have an absolute or inherent right to enrichment and reprocessing capabilities and technologies under the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (commonly referred to as the Nuclear Non-Proliferation Treaty);
 (5)the goal of international negotiations with Iran, led by the United States, should be to conclude a long-term comprehensive solution with parameters that will—
 (A)reverse the development of Iran’s illicit nuclear infrastructure, including enrichment and reprocessing capabilities and facilities, the heavy water reactor and production plant at Arak, and any nuclear weapon components and technology, such that Iran is precluded from a nuclear breakout capability and prevented from pursuing both uranium and plutonium pathways to a nuclear weapon;
 (B)bring Iran into compliance with all United Nations Security Council resolutions related to Iran’s nuclear program, including Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), and 1929 (2010), with a view toward bringing to a satisfactory conclusion the Security Council’s consideration of matters relating to the nuclear program of Iran;
 (C)resolve all issues of past and present concern with the International Atomic Energy Agency, including possible military dimensions of the nuclear program of Iran, and give inspectors access to personnel, documents, and facilities involved, at any point, with nuclear or nuclear weapons-related activities of Iran;
 (D)permit on-site and short-notice inspection, verification, and monitoring of all declared and suspect facilities in Iran, including installation and use of any compliance verification equipment requested by the International Atomic Energy Agency, such that any effort by Iran to produce a nuclear weapon will be quickly detected;
 (E)require that Iran fully implement and comply with— (i)the Agreement between Iran and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty on the Non-Proliferation of Nuclear Weapons, done at Vienna June 19, 1973 (commonly referred to as the Comprehensive Safeguards Agreement);
 (ii)modified Code 3.1 of the Subsidiary Arrangements to the Agreement between Iran and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty on the Non-Proliferation of Nuclear Weapons; and
 (iii)ratification and implementation of the Protocol Additional to the Agreement between Iran and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty on the Non-Proliferation of Nuclear Weapons, done at Vienna December 18, 2003 (commonly referred to as the Additional Protocol); and
 (F)require that Iran implement measures in addition to the Additional Protocol that include verification by the International Atomic Energy Agency of Iran’s centrifuge research, development, and manufacturing facilities, including raw materials and components, and Iran’s uranium mines, mills, and processing facilities;
 (6)the United States should continue to impose sanctions on the Government of Iran and its proxies for their continuing sponsorship of terrorism;
 (7)the United States should continue to impose sanctions on the Government of Iran and Iranian persons for—
 (A)ongoing abuses of human rights; and (B)actions in support of the regime of Bashar al-Assad in Syria; and
 (8)the United States should continue to impose sanctions on the Government of Iran and other governments and persons for the procurement, sale, or transfer of technology, services, or goods that support the development or acquisition of weapons of mass destruction or the means of delivery of those weapons.
			4.Sense of Congress with respect to Israel's right to exist and to defend itself and its people
 (a)FindingsCongress makes the following findings: (1)Consistent with Article 51 of the Charter of the United Nations, which recognizes the right of a country to self-defense, Israel must be allowed to take any actions necessary to remove threats to its existence.
 (2)Iran, which rejects Israel's right to exist as a country, is a continued threat to the safety and security of Israel and the United States through its support of terrorist organizations such as Hamas and Hezbollah.
 (3)Any efforts by Iran to acquire nuclear weapons are a direct threat to Israel's right to exist as a country.
 (b)Sense of CongressIt is the sense of Congress that the United States supports Israel's rights— (1)to exist as a democratic, Jewish state;
 (2)to defend itself against threats to its existence; and (3)to protect the lives and safety of the people of Israel.
				ICongressional review of agreements with, and economic sanctions relief provided to, Iran
			101.Transmission to Congress of agreements with Iran and assessment reports with respect
			 to such
			 agreements
 (a)Transmission of agreementsNot later than 5 days after entering into a long-term comprehensive solution or any agreement to extend the Joint Plan of Action entered into after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees—
 (1)the text of the agreement; (2)a verification assessment report of the Secretary of State prepared under subsection (b) with respect to the agreement; and
 (3)an economic sanctions relief assessment report of the Secretary of the Treasury prepared under subsection (c) with respect to the agreement.
					(b)Verification assessment report
 (1)In generalThe Secretary of State shall, in consultation with the Director of National Intelligence, prepare, with respect to each agreement described in subsection (a), a report assessing the extent to which the Secretary will be able to verify that Iran is complying with its obligations under the agreement, including an assessment, in conjunction with the Secretary of the Treasury, of existing inadequacies in the international monitoring and verification system.
 (2)AssumptionsIn preparing a report under paragraph (1) with respect to an agreement described in subsection (a), the Secretary of State shall assume that Iran could—
 (A)use all measures not expressly prohibited by the agreement to conceal activities that violate its obligations under the agreement; and
 (B)alter or deviate from standard practices in order to impede efforts to verify that Iran is complying with those obligations.
 (c)Economic sanctions relief assessment reportThe Secretary of the Treasury shall, in consultation with the Director of National Intelligence, prepare, with respect to each agreement described in subsection (a), a report assessing the extent to which the economy of Iran—
 (1)has, as of the date of the report, directly and indirectly benefited from sanctions relief pursuant to the Joint Plan of Action; and
 (2)is likely, over the course of the agreement, to directly and indirectly benefit from proposed sanctions relief, including enhanced trade and market opportunities, pursuant to the agreement.
 (d)Form of reportsEach report under subsection (b) or (c) shall be transmitted in unclassified form, but may include a classified annex.
				102.Period for review by Congress of long-term comprehensive solution
				(a)Transmission of long-Term comprehensive solution
 (1)In generalAfter transmitting a long-term comprehensive solution and the assessment reports under section 101(a), the President shall not exercise any waiver authority provided under any provision of law imposing sanctions with respect to Iran, refrain from applying any such sanctions, or take any other action to alter or limit the application of sanctions in connection with or to implement the long-term comprehensive solution, until the date that is 30 days of continuous session of Congress after the President transmits the long-term comprehensive solution and the assessment reports.
 (2)ExceptionThe prohibition under paragraph (1) does not apply to a renewal of any deferral, waiver, or other suspension of sanctions pursuant to the Joint Plan of Action if that deferral, waiver, or other suspension is made—
 (A)consistent with the law in effect on the date of the enactment of this Act; and (B)not later than 45 days before the transmission by the President of the long-term comprehensive solution and the assessment reports under section 101(a).
 (3)Rule of constructionThe President shall not construe this subsection to allow any new deferral, waiver, or other suspension of sanctions with respect to Iran during the 30 days of continuous session specified in paragraph (1).
 (b)Computation of continuous session daysIn computing days of continuous session of Congress under subsection (a)— (1)the days on which either House is not in session because of an adjournment of more than 3 days to a date certain are excluded; and
 (2)continuity of session is broken only by an adjournment of Congress sine die. 103.Sense of Congress on congressional approval of agreementIt is the sense of Congress that the President should transmit to Congress any agreement subject to section 101(a), and that such agreement should be voted on by Congress prior to becoming effective.
			IIExpansion and imposition of sanctions
 201.Effective dates for staged imposition of sanctions if long-term comprehensive solution not reachedIf the President has not transmitted to the appropriate congressional committees, pursuant to section 101, a long-term comprehensive solution and the assessment reports described in that section—
 (1)by July 6, 2015, section 202 shall take effect;
 (2)by August 3, 2015, the provisions of and amendments made by section 203 shall take effect; (3)by September 7, 2015, the provisions of and amendments made by section 204 shall take effect;
 (4)by October 5, 2015, the provisions of and amendments made by section 205 shall take effect; (5)by November 2, 2015, the provisions of and amendments made by section 206 shall take effect; and
 (6)by December 7, 2015, the provisions of and amendments made by section 207 shall take effect.
 202.Termination of suspension of sanctionsAny sanctions imposed pursuant to statute or executive action that are deferred, waived, or otherwise suspended by the President before the date of the enactment of this Act pursuant to the Joint Plan of Action shall be reinstated on the effective date specified in section 201(1).
			203.Applicability of sanctions with respect to petroleum transactions
 (a)In generalSection 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) is amended—
 (1)in subclause (I), by striking reduced reduced its volume of crude oil purchases from Iran and inserting reduced the volume of its purchases of petroleum from Iran or of Iranian origin; and (2)in subclause (II), by striking crude oil purchases from Iran and inserting purchases of petroleum from Iran or of Iranian origin.
 (b)DefinitionsSection 1245(h) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(h)) is amended—
 (1)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and (2)by inserting after paragraph (2) the following:
						
 (3)Iranian originThe term Iranian origin, with respect to petroleum, means extracted, produced, or refined in Iran. (4)PetroleumThe term petroleum includes crude oil, lease condensates, plant condensates, fuel oils, other unfinished oils, liquefied petroleum gases, and other petroleum products..
 (c)Conforming amendmentsSection 102(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8712(b)) is amended—
 (1)in paragraph (3)— (A)by striking crude oil purchases from Iran and inserting purchases of petroleum from Iran or of Iranian origin; and
 (B)by striking as amended by section 504,; and (2)in paragraph (4), by striking crude oil purchases and inserting purchases of petroleum from Iran or of Iranian origin.
 (d)Effective dateThe amendments made by this section shall apply with respect to determinations under section 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) on or after the effective date specified in section 201(2).
				204.Ineligibility for exception to certain sanctions for countries that do not reduce purchases of
			 petroleum from Iran or of Iranian origin to a de minimis level
 (a)Statement of policyIt shall be the policy of the United States to seek to ensure that all countries reduce their purchases of crude oil, lease condensates, fuel oils, and other unfinished oils from Iran or of Iranian origin to a de minimis level by the end of the 240-day period beginning on the effective date specified in section 201(3).
 (b)Ineligibility for exceptions to sanctionsSection 1245(d)(4)(D) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)) is amended by adding at the end the following:
					
						(iii)Ineligibility for exception
 (I)In generalA country that purchased petroleum from Iran or of Iranian origin during the one-year period preceding the effective date specified in section 201(3) of the Nuclear Weapon Free Iran Act of 2015 may continue to receive an exception under clause (i) on or after the date that is 240 days after such effective date only—
 (aa)if the country reduces its purchases of petroleum from Iran or of Iranian origin to a de minimis level by the end of the 240-day period beginning on such effective date; or
 (bb)as provided in subclause (II) or (III). (II)Countries that dramatically reduce purchases (aa)In generalA country that would otherwise be ineligible pursuant to subclause (I)(aa) to receive an exception under clause (i) may continue to receive such an exception during the one-year period beginning on the date that is 240 days after the effective date specified in section 201(3) of the Nuclear Weapon Free Iran Act of 2015 if the country—
 (AA)dramatically reduces by at least 30 percent its purchases of petroleum from Iran or of Iranian origin during the 240-day period beginning on such effective date, as compared to its average monthly purchases of such petroleum during calendar year 2014; and
 (BB)is expected to reduce its purchases of petroleum from Iran or of Iranian origin to a de minimis level within a defined period of time that is not longer than 2 years after such effective date.
 (bb)Termination of exceptionIf a country that continues to receive an exception under clause (i) pursuant to item (aa) does not reduce its purchases of petroleum from Iran or of Iranian origin to a de minimis level by the date that is 2 years after the effective date specified in section 201(3) of the Nuclear Weapon Free Iran Act of 2015, that country shall not be eligible for an exception under clause (i) on or after the date that is 2 years after such effective date.
 (III)Reinstatement of eligibility for exceptionA country that becomes ineligible for an exception under clause (i) pursuant to subclause (I) or (II) shall be eligible for such an exception in accordance with the provisions of clause (i) on and after the date on which the President determines the country has reduced its purchases of petroleum from Iran or of Iranian origin to a de minimis level..
				(c)Conforming
 amendmentSection 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) is amended in the matter preceding subclause (I) by striking Sanctions imposed and inserting Except as provided in clause (iii), sanctions imposed.
				205.Identification
			 of, and imposition of sanctions with respect to, certain Iranian
			 individuals
				(a)Expansion of
 individuals identifiedSection 221(a) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8727(a)) is amended—
 (1)in paragraph (1)(C), by striking ; or and inserting a semicolon;
 (2)in paragraph (2), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (3)an individual who engages in activities for or on behalf of the Government of Iran that enables Iran to evade sanctions imposed by the United States with respect to Iran;
 (4)an individual acting on behalf of the Government of Iran who is involved in corrupt activities of that Government or the diversion of humanitarian goods, including agricultural commodities, food, medicine, and medical devices, intended for the people of Iran; or
 (5)a senior official—
 (A)of an entity designated for the imposition of sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) in connection with—
 (i)Iran's illicit nuclear activities or proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction; or
 (ii)Iran's support for acts of international terrorism; and
 (B)who was involved in the activity for which the entity was designated for the imposition of sanctions..
					(b)Expansion of
 senior officials describedSection 221(b) of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8727(b)) is amended—
 (1)in paragraph (5), by striking ; or and inserting a semicolon;
 (2)in paragraph (6), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:
						
 (7)a senior official of—
 (A)the Office of the Supreme Leader of Iran;
 (B)the Atomic Energy Organization of Iran;
 (C)the Islamic Consultative Assembly of Iran;
 (D)the Council of Ministers of Iran;
 (E)the Ministry of Defense and Armed Forces Logistics of Iran;
 (F)the Ministry of Justice of Iran;
 (G)the Ministry of Interior of Iran;
 (H)the prison system of Iran; or
 (I)the judicial system of Iran..
					(c)Blocking of
 propertySection 221 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8727) is amended—
 (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and
 (2)by inserting after subsection (c) the following:
						
							(d)Blocking of
				property
								(1)Officials and
 other actorsIn the case of an individual described in paragraph (1), (3), (4), or (5) of subsection (a) who is on the list required by that subsection, the President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of that individual if such property or interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
								(2)Family
 membersIn the case of an individual described in paragraph (2) of subsection (a) who is on the list required by that subsection, the President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit a transaction in property or an interest in property of that individual if the property or interest in property—
 (A)was transferred to that individual from an individual described in paragraph (1) of subsection (a) who is on the list required by that subsection; and
 (B)is in the United States, comes within the United States, or is or comes within the possession or control of a United States person..
					(d)Conforming
 amendmentsSection 221 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8727), as amended by subsections (a), (b), and (c), is further amended—
 (1)by striking the section heading and inserting Identification of, and imposition of sanctions with respect to, certain Iranian individuals;
 (2)in subsection (a), by striking Not later than 180 days after the date of the enactment of this Act and inserting Not later than 90 days after the effective date specified in section 201(4) of the Nuclear Weapon Free Iran Act of 2015; and
 (3)in subsection (c), by striking subsection (d) and inserting subsection (e).
					(e)Clerical
 amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.) is amended by striking the item relating to section 221 and inserting the following:
					Sec. 221. Identification of,
				and imposition of sanctions with respect to, certain Iranian
				individuals..
				206.Imposition of
			 sanctions with respect to transactions in foreign currencies with or for
			 certain sanctioned persons
				(a)In
 generalTitle II of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended—
 (1)by inserting after section 221 the following:
						
							COther
				matters;
 (2)by redesignating sections 222, 223, and 224 as sections 231, 232, and 233, respectively; and
 (3)by inserting after section 221 the following:
						
							222.Imposition of
				sanctions with respect to transactions in foreign currencies with
			 certain
				sanctioned persons
 (a)Imposition of sanctionsThe President— (1)shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that knowingly conducts or facilitates a transaction described in subsection (b)(1); and
 (2)may impose sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to any other person that knowingly conducts or facilitates such a transaction.
									(b)Transactions
				described
									(1)In
 generalA transaction described in this subsection is a significant transaction conducted or facilitated by a person related to the currency of a country other than the country with primary jurisdiction over the person with, for, or on behalf of—
 (A)the Central Bank of Iran or an Iranian financial institution designated by the Secretary of the Treasury for the imposition of sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or
 (B)a person described in section 1244(c)(2) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(c)(2)) (other than a person described in subparagraph (C)(iii) of that section).
										(2)Primary
 jurisdictionFor purposes of paragraph (1), a country in which a person operates shall be deemed to have primary jurisdiction over the person only with respect to the operations of the person in that country.
 (c)ApplicabilitySubsection (a) shall apply with respect to a transaction described in subsection (b)(1) conducted or facilitated—
 (1)on or after the effective date specified in section 201(5) of the Nuclear Weapon Free Iran Act of 2015 pursuant to a contract entered into on or after such effective date; and
 (2)on or after the date that is 90 days after such effective date pursuant to a contract entered into before such effective date.
									(d)Inapplicability
 to humanitarian transactionsThe President may not impose sanctions under subsection (a) with respect to any person for conducting or facilitating a transaction for the sale of agricultural commodities, food, medicine, or medical devices to Iran or for the provision of humanitarian assistance to the people of Iran.
								(e)Waiver
									(1)In
 generalThe President may waive the application of subsection (a) with respect to a person for a period of not more than 180 days, and may renew that waiver for additional periods of not more than 180 days, if the President—
 (A)determines that the waiver is important to the national interest of the United States; and
 (B)not less than 15 days after the waiver or the renewal of the waiver, as the case may be, takes effect, submits a report to the appropriate congressional committees on the waiver and the reason for the waiver.
										(2)Form of
 reportEach report submitted under paragraph (1)(B) shall be submitted in unclassified form but may contain a classified annex.
 (f)DefinitionsIn this section:
									(1)Financial
 institution; Iranian financial institutionThe terms financial institution and Iranian financial institution have the meanings given those terms in section 104A(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b(d)).
 (2)TransactionThe term transaction includes a foreign exchange swap, a foreign exchange forward, and any other type of currency exchange or conversion or derivative instrument..
				
 (b)Additional definitionsSection 2 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701) is amended—
 (1)by redesignating paragraphs (2), (3), and (4) as paragraphs (5), (6), and (9), respectively;
 (2)by striking paragraph (1) and inserting the following:
						
							(1)Account;
 correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
							(2)Agricultural
 commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
							(3)Appropriate
 congressional committeesThe term appropriate congressional committees has the meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
							(4)Domestic
 financial institution; foreign financial institutionThe terms domestic financial institution and foreign financial institution have the meanings determined by the Secretary of the Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)).;
				and
 (3)by inserting after paragraph (6), as redesignated by paragraph (1), the following:
						
							(7)Medical
 deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (8)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)..
					(c)Clerical
 amendmentThe table of contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is amended by striking the items relating to sections 222, 223, and 224 and inserting the following:
					Sec. 222. Imposition of
				sanctions with respect to transactions in foreign currencies with
			 certain
				sanctioned persons.Subtitle C—Other
				mattersSec. 231. Sense of Congress and rule of
				construction relating to certain authorities of State and local
				governments.Sec. 232. Government Accountability Office
				report on foreign entities that invest in the energy sector of Iran
			 or export
				refined petroleum products to Iran.Sec. 233. Reporting on the
				importation to and exportation from Iran of crude oil and refined
			 petroleum
				products..
				207.Imposition of sanctions with respect to ports, special economic zones, and strategic sectors of
			 Iran
 (a)FindingsSection 1244(a)(1) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(a)(1)) is amended by striking and shipbuilding and inserting shipbuilding, automotive, construction, engineering, and mining.
 (b)Expansion of designation of entities of proliferation concernSection 1244(b) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(b)) is amended by striking in Iran and entities in the energy, shipping, and shipbuilding sectors and inserting , special economic zones, or free economic zones in Iran, and entities in strategic sectors.
 (c)Expansion of entities subject to blocking of propertySection 1244(c) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(c)) is amended—
 (1)in paragraph (1)(A), by striking the date that is 180 days after the date of the enactment of this Act and inserting the effective date specified in section 201(6) of the Nuclear Weapon Free Iran Act of 2015; and (2)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking the date that is 180 days after the date of the enactment of this Act and inserting the effective date specified in section 201(6) of the Nuclear Weapon Free Iran Act of 2015; (B)by striking the energy, shipping, or shipbuilding sectors each place it appears and inserting a strategic sector; and
 (C)by inserting , special economic zone, or free economic zone after port each place it appears; and (3)by adding at the end the following:
						
							(4)Strategic sector defined
 (A)In generalIn this section, the term strategic sector means— (i)the energy, shipping, shipbuilding, automotive, and mining sectors of Iran;
 (ii)except as provided in subparagraph (B), the construction and engineering sectors of Iran; and (iii)any other sector the President designates as of strategic importance to Iran.
 (B)Exception for construction and engineering of schools, hospitals, and similar facilitiesFor purposes of this section, a project to construct or engineer a school, hospital, or similar facility (as determined by the President) shall not be considered part of a strategic sector of Iran.
 (C)Notification of strategic sector designationThe President shall submit to Congress a notification of the designation of a sector as a strategic sector of Iran for purposes of subparagraph (A)(iii) not later than 5 days after the date on which the President makes the designation..
 (d)Additional sanctions with respect to strategic sectorsSection 1244(d) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803(d)) is amended—
 (1)in paragraph (1)(A), by striking the date that is 180 days after the date of the enactment of this Act and inserting the effective date specified in section 201(6) of the Nuclear Weapon Free Iran Act of 2015; (2)in paragraph (2), by striking the date that is 180 days after the date of the enactment of this Act and inserting the effective date specified in section 201(6) of the Nuclear Weapon Free Iran Act of 2015; and
 (3)in paragraph (3), by striking the energy, shipping, or shipbuilding sectors and inserting a strategic sector. (e)Sale, supply, or transfer of certain materials To or from IranSection 1245 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8804) is amended—
 (1)in subsection (a)(1)— (A)in the matter preceding subparagraph (A), by striking the date that is 180 days after the date of the enactment of this Act and inserting the effective date specified in section 201(6) of the Nuclear Weapon Free Iran Act of 2015; and
 (B)in subparagraph (C)(i)(I), by striking the energy, shipping, or shipbuilding sectors and inserting a strategic sector (as defined in section 1244(c)(4)); and (2)in subsection (c), by striking the date that is 180 days after the date of the enactment of this Act and inserting the effective date specified in section 201(6) of the Nuclear Weapon Free Iran Act of 2015.
 (f)Provision of insurance to sanctioned personsSection 1246(a)(1) of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8805(a)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by striking the date that is 180 days after the date of the enactment of this Act and inserting the effective date specified in section 201(6) of the Nuclear Weapon Free Iran Act of 2015; and (2)in subparagraph (B)(i), by striking the energy, shipping, or shipbuilding sectors and inserting a strategic sector (as defined in section 1244(c)(4)).
 (g)Conforming amendmentsSection 1244 of the Iran Freedom and Counter-Proliferation Act of 2012 (22 U.S.C. 8803), as amended by subsections (a), (b), (c), and (d), is further amended—
 (1)in the section heading, by striking the energy, shipping, and shipbuilding and inserting certain ports, economic zones, and; (2)in subsection (b), in the subsection heading, by striking ports and entities in the energy, shipping, and shipbuilding sectors of Iran as;
 (3)in subsection (c), in the subsection heading, by striking entities in energy, shipping, and shipbuilding sectors and inserting certain entities; and (4)in subsection (d), in the subsection heading, by striking the energy, shipping, and shipbuilding and inserting strategic.
 208.Waiver of sanctionsThe President may waive the application of any sanction pursuant to a provision of or amendment made by this title for a 30-day period, and may renew the waiver for additional 30-day periods, if the President, before the waiver or renewal, as the case may be, takes effect—
 (1)certifies to the appropriate congressional committees that— (A)the waiver or renewal, as the case may be, is in the national security interest of the United States;
 (B)the waiver or renewal, as the case may be, is necessary to and likely to result in achieving a long-term comprehensive solution with Iran; and
 (C)Iran is not making further progress on its nuclear weapons program and is in compliance with all interim agreements with respect to that program; and
 (2)submits to the appropriate congressional committees a comprehensive report on the status of the negotiations toward a long-term comprehensive solution that includes an assessment of the likelihood of reaching that solution and the time frame anticipated for achieving that solution.
				IIIGeneral provisions
 301.Exception for Afghanistan reconstructionThe President may provide for an exception from the imposition of sanctions under the provisions of or amendments made by this Act for reconstruction assistance or economic development for Afghanistan—
 (1)to the extent that the President determines that such an exception is in the national interest of the United States; and
 (2)if, not later than 15 days before issuing the exception, the President submits a notification of and justification for the exception to the appropriate congressional committees.
				302.Exception for import restrictions
 (a)In generalNothing in this Act or any amendment made by this Act authorizes or requires the President to impose sanctions relating to the importation of goods.
 (b)Good definedIn this section, the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
 303.Applicability to certain intelligence activitiesNothing in this Act or any amendment made by this Act shall apply to the authorized intelligence activities of the United States.
 304.Applicability to certain natural gas projectsNothing in this Act or any amendment made by this Act shall be construed to apply with respect to any activity relating to a project described in subsection (a) of section 603 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8783) to which the exception under that section applies at the time of the activity.
 305.Rule of construction with respect to the use of force against IranNothing in this Act or any amendment made by this Act shall be construed as a declaration of war or an authorization of the use of force against Iran.
			306.Sense of Congress on increased
			 staffing for agencies involved in the implementation and enforcement of
 sanctions against IranIt is the sense of Congress that— (1)when the President submits the President’s budget for fiscal year 2016 to Congress under section 1105(a) of title 31, United States Code, the President should, in that budget, prioritize—
 (A)resources for the Office of Foreign Assets Control for the Department of Treasury dedicated to the implementation and enforcement of sanctions with respect to Iran; and
 (B)resources for the Department of State dedicated to the implementation and enforcement of sanctions with respect to Iran; and
 (2)the appropriate committees of the Senate and the House of Representatives should prioritize the resources described in subparagraphs (A) and (B) of paragraph (1) during consideration of authorization and appropriations legislation in future fiscal years.March 18, 2015Read twice and placed on the calendar